DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 94-118 have been presented for examination.
Claims 95-99, 101, 103, 106, and 110-111 have been amended.
Claims 94-118 are currently rejected.
Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed December 10, 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see Applicant Remarks, filed December 10, 2021, with respect to 35 U.S.C. § 112(b) for the limitation “transfer-compliant driving” have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection for “transfer-compliant driving” in claims 101 and 103 have been withdrawn. 
Applicant's arguments filed on December 10, 2021 with respect to 35 U.S.C. § 112(b) for the limitation “a basic segment subsystem” in claim 94 have been fully considered but they are not persuasive. The Applicant argues: 
“With respect to the term “a basic segment subsystem” recited by claim 94, the Office maintained that this term is unclear. Applicant asserts that the claims read in light of the specification reasonably apprise those skilled in the art of the scope of the invention. As amended, claim 94 recites “a basic segment system comprising a basic segment; and infrastructure”. A “basic segment” is a term of art understood by one of ordinary skill in the art. For instance, the Highway Capacity Manual (Transportation Research Board, National Research Council) 2000 (“HCM 2000”) devotes Chapter 23 to basic segments and, in particular, describes the characteristic features of a basic segment (see, e.g., HCM 2000 at 23-1) and methods of analyzing roads to identify basic segments (see, e.g., HCM 2000 at 23-15). The specification describes a basic segment system at page 5, lines 18-27 as comprising a basic segment in accordance with the understanding of one of ordinary skill in the art and infrastructure components provided by the CAVH system; Figure 1 is a schematic drawing showing a basic segment system comprising a basic segment and associated infrastructure; and pages 15 to 17 

The Examiner has considered the Applicant’s arguments and respectfully traverses. The term “a basic segment subsystem” is broad and indefinite and is not apparent to one having ordinary skill in the art. According to the reference provided by the Applicant (Highway Capacity Manual 2000), the basic segments are defined by the following parameters:

    PNG
    media_image1.png
    537
    762
    media_image1.png
    Greyscale

 This description for a “basic segment subsystem” is not provided in the present application and therefore may be misunderstood by one having ordinary skill in the art, particularly due to the broad nature of the descriptor “basic.” The Examiner suggests amending the limitation to at least recite “a basic freeway subsystem.” Appropriate correction is required. For these reasons, the Examiner maintains the 35 U.S.C. § 112(b) rejection for claim 94 for the limitation “a basic segment subsystem.”
Regarding 35 U.S.C. § 103, the Applicant argues: 
“Claims 94, 06-98, and 114-118 stand rejected as allegedly obvious over Tao and Kedalagudde; 95, 100-104, 108, and 109 stand rejected as allegedly obvious over Tao, Kedalagudde, and Levy; claims 99, 111, and 113 stand rejected as allegedly obvious over Tao, Kedalagudde, and Ibrahim; and claims 106 and 107 stand rejected as allegedly obvious over Tao, Kedalagudde, and Liu. Without conceding to the Office’s characterization of the claims and cited 
Tao describes an onboard unit (OBU) that may communicate with a traffic control unit and a roadside unit (RSU) that may be configured to collect traffic information within a vicinity. See Tao at paragraphs 79 and 85. Tao describes communicating information and warnings to vehicles, and the vehicles or drivers of vehicles use the information and warnings to make adjustments to driving. See, e.g., Tao at paragraphs 89, 90, and 98. Tao describes communicating information to infrastructure, such as traffic lights, to manage traffic flow. See, e.g., paragraph 91. Tao further discloses that the vehicles communicate by V2V communication. The traffic control unit disclosed by Tao only provides guidance signals such as entering, passing, and exiting intersection to a vehicle, but does not provide direct driverless control instructions of vehicles by infrastructure.
In contrast, the CAVH system disclosed in this application not only provides navigation and guidance functions to vehicles, but also provides specific control instructions (e.g., to directly control acceleration, steering, braking, etc.) to individual vehicles (see, e.g., paragraphs 207 and 222 of Applicant’s specification), e.g., using I2X communication and direct control of individual vehicles by infrastructure. Tao does not describe a technology in which infrastructure provides fully automated driving functions to vehicles. In particular, Tao does not teach or suggest “a traffic control unit (TCU)/traffic control center (TCC) (TCU/TCC) configured to produce vehicle-specific control instructions for individual vehicles and optimize movement of vehicles in the CAVH system; and to provide mobility services, data services, application services, and interface services; and a roadside unit (RSU) configured to sense the environment and control or coordinate vehicles in the CAVH system by sending vehicle-specific control instructions to individual vehicles’, e.g., as recited by amended claim 94.
Kedalugudde discloses a system of vehicles that are connected to one another via V2V and that communicate with an RSU, utilizing applications including a high-definition map (Kedalagudde at paragraph 0107). However, Kedalagudde does not teach or suggest “a traffic control unit (TCU)/traffic control center (TCC) (TCU/TCC) configured to produce vehicle-specific control instructions for individual vehicles and optimize movement of vehicles in the CAVH system: and to provide mobility services, data services, application services, and interface services; and a roadside unit (RSU) configured to sense the environment and control or coordinate vehicles in the CAVH system by sending vehicle- Specific control instructions to individual vehicles’, e.g., as recited by amended claim 94. Accordingly, Applicant respectfully asserts that the claims are not obvious over Tao and Kedalagudde, alone or in combination. In like manner, because claim 94 is not obvious, claims dependent thereon are likewise not obvious over Tao and Kedalagudde. For at least these reasons, Applicant respectfully requests the Office to withdraw the rejection of claims 94, 06-98, and 114-118 as obvious.

The Examiner has considered the Applicant’s arguments and respectfully traverses. Tao [0091] discloses that an OBU of a host vehicle may control the host vehicle to drive through an intersection according to the traffic directing instruction received from the traffic control unit. Tao [0093] further .
Claim Objections
Claim 105 is objected to because of the following informalities:
Claim 105 is missing bullet points “b)” and “c)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 94 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 94 recites the limitation “a basic segment subsystem.” It is unclear what a “basic” segment entails. For purposes of examination, “a basic segment subsystem” is defined to be a road network. Additional detail is recommended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 94, 96-98, 105, 110, and 114-118 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (U.S. Patent Application Publication No. 20190202476 and hereinafter, “Tao”) in view of Kedalagudde et al. (U.S. Patent Application Publication No. 20190150082 and hereinafter, “Kedalagudde”).

Regarding claim 94, Tao teaches the connected and automated vehicle highway (CAVH) system for managing a transportation system, the CAVH system comprising:
a basic segment system;
Tao [0094] discloses a network of roads that join at an intersection.
and infrastructure comprising: a) an onboard unit (OBU) configured to control and coordinate vehicles in the CAVH system
Tao [0085] discloses an OBU that may communicate with the traffic control unit.
The Examiner notes that the traffic control unit is infrastructure.
b) a traffic control unit (TCU)/traffic control center (TCC) subsystem (TCU/TCC) configured to produce vehicle-specific control instructions for individual vehicles and optimize movement of 
Tao [0292] discloses a traffic control unit that may optimize movement of the connected vehicles.
Tao [0106] discloses that the vehicles are connected via V2V communication.
and c) a roadside unit (RSU) configured to sense the environment and control or coordinate vehicles in the CAVH system by sending the vehicle-specific control instruction to individual vehicles;
Tao [0091] discloses that an OBU of a host vehicle may control the host vehicle to drive through an intersection according to the traffic directing instruction received from the traffic control unit.
Tao [0093] further discloses that the traffic control unit performs general coordination and may control individual vehicles according to their relative driving speeds. 
Tao [0079] discloses an RSU configured to collect traffic information within a vicinity.
wherein a TCC of the TCU/TCC comprises hardware and equipment for providing CAVH services;
Tao [0514] discloses that the traffic control unit may be implemented in the form of hardware or hardware plus software.
wherein said OBU transmits vehicle-based sensor data describing surrounding vehicles and road conditions to an RSU and said OBU receives individual vehicle control signals from an RSU; and
Tao [0091] discloses that the OBU of a host vehicle controls the host vehicle to drive according to surrounding environment information sensed by V2X function or other on board sensors.
Tao [0085] discloses that vehicles that may be equipped with OBUs are in communication with the road side unit.
Tao does not expressly teach:
wherein said RSU is provided at the basic segment to provide high- definition maps, provide high-definition positioning, support other subsystems, and manage movement of vehicles among CAVH segments by  transmitting high-resolution on-road guidance coordinates to individual CAVH vehicles by wireless communication.  
Kedalugudde teaches:
wherein said RSU is provided at a basic segment to provide high- definition maps, provide high-definition positioning, support other subsystems, and manage movement of vehicles among CAVH segments by  transmitting high-resolution on-road guidance coordinates to individual CAVH vehicles by wireless communication. 
Kedalugudde [0107] discloses a system of vehicles that connected to one another via V2V and communicate with an RSU, utilizing applications including a high-definition map.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate a high-definition map, as taught in Kedalugudde, because “it may be desirable to enhance the coverage of a wireless communication system using cells of different sizes, macrocells, microcells, picocells, and femtocells, to boost system performance” (Kedalugudde [0026]). 

Regarding claim 96, Tao teaches the CAVH system of claim 94 wherein said RSU comprises:
a) a sensing component configured to collect environmental information; b) a communication component configured to transmit and receive vehicle control signals and traffic data to and from a vehicle and exchange information with an upstream TCU; or c) a control and coordination component configured to manage transmission of TCU control and coordination commands for RSUs and communicate the commands to a vehicle subsystem.  
Tao [0091] discloses on board sensors that sense surrounding environment information.

97, Tao teaches the CAVH system of claim 94 wherein said local and regional TCU/TCC component is configured to optimize and control vehicles in a CAVH system at a low level, mid level, or high level, wherein:
low-level optimization and control comprises driving queue management, entering or exiting, and transition;
Tao [0292] discloses that the traffic control unit may allocate an entrance lane and an exit lane for the vehicle from a globally optimal perspective according to the vehicle driving information, which may include vehicle position.
b) mid-level optimization and control comprises load balancing and event alerts; or
Tao [0025] discloses providing a notification when an obstacle is present in the lane.
c) high-level optimization and control comprises congestion detection, alert, and mitigation.  
Tao [0093] discloses determining a driving intention in a current lane and a target lane and performing lane change maneuvers.

Regarding claim 98, Tao teaches the CAVH system of claim 94 comprising:
a bottleneck segment subsystem comprising: a) an OBU configured to operate a CAVH vehicle in congested driving mode instead of regular mode to reduce fuel consumption and increase safety and driver comfort using eco-driving or platooning algorithms; b) an RSU configured to evaluate traffic in a bottleneck segment and organize CAVH vehicles to reduce shockwaves and stop-and-go waves in macroscopic or mesoscopic levels by speed harmonization and dynamic merge control and to provide sensing for vehicles in crowded traffic to supplement or replace line of sight sensing for traffic sensors; c) a TCC/TCU configured to process regional traffic control signals comprising detouring, temporary lane regulation, or interaction with other segment subsystems and to provide personal data management comprising destination change, detouring demand, appointment reschedule, emergency, or toll collection plan; or d) a 
Tao [0076] discloses a traffic control unit (TCU) that forms the control subsystem in the intelligent transportation system that coordinates the traffic activities of vehicles, roads, and pedestrians based on traffic information obtained by road side units.

Regarding claim 105, Tao teaches the CAVH system of claim 94 comprising:
an intersection subsystem comprising: 
a) an RSU installed at an intersection and configured to manage vehicle spacing and provide a reservation system to manage vehicles at an intersection; integrate intersection information and provide information to the CAVH system; and provide an intersection service configured to manage vehicle grouping, lane and route assignment, pedestrians, and bicycles; or d) a TCC/TCU configured to provide signal timing plans, lane and route management, and tracking and predicting CAVH and non-CAVH vehicle movements and interactions
Tao [0076] discloses a traffic control unit (TCU) that forms the control subsystem in the intelligent transportation system that coordinates the traffic activities of vehicles, roads, and pedestrians based on traffic information obtained by road side units.
Tao [0091] discloses a Cooperative Intersection (CI) wherein the OBU of a vehicle transmits a passage request for intersection to the TCU, where the passage request includes vehicle driving information and driving intention information.
wherein said intersection subsystem: e) configures OBUs of vehicles to provide dynamic control of vehicles and manage intersection approach and departure for vehicles in an intersection segment; f) configures RSUs to provide vehicle lane control, vehicle reservation system, and to or g) configures TCU/TCCs for intersection segments to manage vehicle approach, control intersection RSUs, and manage vehicle movements.  
Tao [0091] discloses the OBU of a vehicle controlling the vehicle to drive through the intersection according to traffic direction instruction as it enters the control scope of a TCU.

Regarding claim 110, Tao teaches the CAVH system of claim 94 comprising:
a) an RSU installed at a multi-modal terminal and configured to provide I2X and V2X integration with other segments and nodes; provide park and ride options, pickup and drop-off locations, and gate and waiting areas; and provide within-terminal facility traffic sensing system, parking sensing, and auto parking guidance; b) an OBU configured to provide navigation and self-driving within a terminal; guided and automated parking; multimodal notification, schedule selection, and schedule adherence; and navigation away from a multi-modal terminal segment to initiate a next trip; or c) TCUs/TCCs configured to provide local and regional traffic control, manage intersections, manage vehicle approach to a terminal, manage vehicle departure from a terminal, provide in-terminal RSU control, and provide integrated corridor management (ICM) service; provide multi-model planning, mode transferring and ticketing, parking space reservation, and a fare payment system; manage multi-modal trips, parking planning, and operations; or manage multi-modal optimization and computing, inter-system coordination, pickup and drop-off optimization, and vehicle relocation optimization.  
Tao [0277] discloses detecting surrounding environment information by V2X in conjunction with traffic directing instruction to control longitudinal and horizontal driving of a vehicle using V2X function.

Regarding claim 114
a) vehicle-level data flow comprising: 1) RSU security certificate and RSU identification information that identifies an RSU controlling an OBU; 2) vehicle-based sensor data describing surrounding vehicles and road conditions; 3) on-road guidance coordinates and other signals or notifications sent by an RSU to an OBU; and 4) control signals sent from an OBU to a vehicle mechanical system, said control signals comprising gas pedal actuator levels, brake actuator levels,  or turning angles;  or  b) RSU-level data flow comprising: 1) vehicle identification data and routing plans, wherein an RSU receives vehicle identification data and routing plans and coordinates signals from a TCU; 2) sensor data of moving objects and infrastructure states within the RSU coverage area, said sensor data of moving objects and infrastructure states comprising speed limit, traffic control device states, vehicle conflict information, weather,  or road surface conditions; wherein said sensor data of moving objects and infrastructure states is transmitted to vehicles; and wherein sensor data is transmitted through wired or wireless connection to a TCU to assist CAVH system management of a local or regional network; 3) guidance instructions transmitted by RSUs to vehicles by wireless communication; and 4) vehicle handoff data comprising vehicle identification, routing, and on- road guidance coordinate data communicated by RSUs to neighboring RSUs.  
Tao [0085] discloses that vehicles that may be equipped with OBUs are in communication with the road side unit.
Tao [0091] discloses sensing surrounding environment information.
Tao [0109] discloses a road side unit that may perform wireless communication with a traffic control unit to receive and transmit traffic information.
Tao [0413] discloses that the TCU transmits control instructions to control the vehicle to change lanes.
Tao [0085] discloses that vehicles that may be equipped with OBUs are in communication with the TCU.

115, Tao teaches the CAVH system of claim 94 comprising:
a) a TCU-level data flow comprising: 1) vehicle identification, routing plans, regional incidents, and event alert data; 2) vehicle-specific coordination signals transmitted to RSUs to coordinate vehicle pre-routing for mandatory lane changes, compliance with mandatory lane regulations;  or pre-merging due to congestion; 3) RSU sensing data to assist CAVH system management of CAVH roadway segments and nodes;  or  4) vehicle handoff data comprising vehicle identification, routing, and on- road guidance coordinate data communication by TCUs to neighboring TCUs;  or b) a TCC-level data flow comprising: 1) data exchanged with transaction, payment, transit, and third party applications; 2) congestion mitigation information and active traffic management signals sent to individual TCUs; 3) data exchanged with regional traffic management centers describing congestion, incidents, construction, special events, and traffic management information; and 4) CAVH vehicle identification and origin-destination and routing plans for CAVH vehicles.  
Tao [0090] discloses that a vehicle entering a particular intersection may transmit its vehicle information to the traffic control unit.

Regarding claim 116, Tao teaches the CAVH system of claim 94 configured to:
manage entry and egress of vehicles into and out of said transportation system.  
Tao [0091] discloses a controlling a vehicle to drive to an intersection and entering a control scope of a traffic control unit.
Tao [0308] discloses providing an instruction to the vehicle to exit via an exit lane.

Regarding claim 117, Tao teaches the CAVH system of claim 94 comprising:
entry nodes that are parking lots, side streets, ramps, or intersections.  
Tao [0091] discloses a vehicle driving to an intersection and entering a control scope of a traffic control unit.

Regarding claim 118, Tao teaches the CAVH system of claim 94 configured to:
a) collect and communicate vehicle identification or origin-destination information for vehicles entering the CAVH system; or b) return control of vehicles to drivers for vehicles exiting the CAVH system.   
Tao [0090] discloses that a vehicle entering a particular intersection may transmit its vehicle information to the traffic control unit.

Claims 95, 100-104, and 108-109 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Kedalagudde, further in view of Levy et al. (U.S. Patent Application Publication No. 20190137290 and hereinafter, “Levy”).

Regarding claim 95, Tao teaches the CAVH system of claim 94 wherein:
b) a communication module configured to transmit and receive vehicle control signals and traffic data to and from a roadside unit (RSU)
Tao [0109] discloses a road side unit that may perform wireless communication with a traffic control unit to receive and transmit traffic information.
c) a sensing module configured to collect surrounding information using sensors installed on vehicles and use said information for making driving decisions and send information to an RSU using the communication module
Tao [0091] discloses on board sensors configured to collect surrounding environment information.
d) an identification and security module configured to provide vehicle-unique information to the CAVH system for tracking and security purposes
Tao [0209] discloses using vehicle identification information for purposes of detecting a specific vehicle.
e) a computational module configured to combine information from an RSU and from a vehicle sensing module and divide the information into a high-level signal group and a low-level signal group; and
Tao [0093] discloses determining a driving intention in a current lane and a target lane and performing lane change maneuvers.
Tao [0113] discloses a GPS to detect information such as position information.
f) an operation module configured to make decisions about vehicle routing and operate the CAVH system based on a fused driving signal from other modules.  
Tao [0121] discloses decision making based on detected signals of other vehicles.
Tao does not expressly teach:
said OBU comprises a) an interface module a human-machine interface configured to communicate between the vehicle and a human user;
Levy teaches:
said OBU comprises a) an interface module a human-machine interface configured to communicate between the vehicle and a human user;
Levy [0016] discloses that the autonomous vehicle is equipped to interface with human users.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connected vehicle system of Tao to incorporate a human-machine interface, as taught in Levy, in order to “improve trust and reduce anxiety related to the autonomous vehicle for these operators” (Levy [0085]).

Regarding claim 100
a first and last mile subsystem configured to manage: vehicle access to the CAVH system; or
Tao [0296] discloses a vehicle entering a control range of a traffic control unit.
b) egress from the CAVH system
Tao [0307] discloses an exit lane.
wherein said first and last mile subsystem is configured to manage trip start, trip end, vehicle access, vehicle egress, driving navigation
Tao [0296]-[0307] disclose the management of a trip start, trip end, vehicle access, vehicle egress, and driving navigation.
Tao does not expressly teach:
human-machine interaction, and transition alerting and parking.  
Levy teaches:
human-machine interaction, and transition alerting and parking.  
Levy [0045] discloses autonomous parking.
Levy [0060] discloses transmitting a notification to the user indicating a prompt to meet the vehicle at a second geospatial location.
Levy [0116] discloses a user interface within the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate a human-machine interface and parking subsystems, as taught in Levy, in order to “improve acceptance of the autonomous vehicle for other vehicle operators and pedestrians nearby, and maintain high temporal and energy efficiency” (Levy [0085]).

Regarding claim 101
a) is configured to collect vehicle identification and origin-destination information from vehicles entering the CAVH system and transfer the information throughout the CAVH system; b) configures OBUs of vehicles entering the CAVH system to provide human- machine interaction, provide alerts to drivers that CAVH access has begun, and provide first mile navigation; c) configures an RSU to identify accessing vehicles, collect access requests or access information,  or charge a parking fee; d) configures a TCU  or TCC to obtain data from an RSU and manages vehicle approaching, routing, and movement;  or e) configures a cloud component to manage multi-modal transportation and transfers, manage travel schedules, and manage user meetings and traveling.  
Tao [0280] discloses configuring the OBU of a vehicle that enters the control range of a traffic control unit.
Tao [0091] discloses that the OBU may control the vehicle to drive through the intersection.

Regarding claim 102, Tao in combination with Levy teaches the CAVH system of claim 100, wherein said egress first and last mile subsystem is configured to:
alert drivers of vehicles exiting said CAVH system to select destination parking lots; b) return control of vehicles to drivers or park vehicles at a storage or buffer location;  or c) park vehicles in an exit node that is an automated parking location.  
Levy [0045] discloses an autonomous vehicle can autonomously park itself in a parking space or loading zone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate controlling vehicles to park at a storage or buffer location, as taught in Levy, in order to “reduce obstruction to traffic flow if certain traffic conditions are detected” (Levy [0046]).

103, Tao teaches the CAVH system of claim 100, wherein said first and last mile subsystem:
a) configures OBUs of vehicles exiting the CAVH system, provide alerts to drivers that CAVH exiting has begun;	
Tao [0308] discloses providing an instruction to the vehicle to exit via an exit lane.
b) configures an RSU to identify exiting vehicles, collects exit requests or exiting information,  or provides parking sensing information including availability and restrictions;
Tao [0292] discloses transmitting driving information to the traffic control unit at an exit of the intersection.
c) configures a TCU or TCC to obtain data from an RSU and manages vehicle approaching, routing, and movement; and 
Tao [0109] discloses a road side unit that may perform wireless communication with a traffic control unit to receive and transmit traffic information.
Tao does not expressly teach:
human-machine interaction
provide automated parking
d) configures a cloud component to provide point-of-interest (POI) recommendations and parking information to a driver. 
Levy teaches:
human-machine interaction
Levy [0116] discloses a user interface within the vehicle.
provide automated parking
Levy [0045] discloses autonomous parking.
d) configures a cloud component to provide point-of-interest (POI) recommendations and parking information to a driver. 
Levy [0014] discloses a point cloud that provides distances between a LIDAR sensor and a field of surroundings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate a cloud component to provide parking services or information, as taught in Levy, in order to ensure that the passenger is comfortable in the wait location (Levy [0118]).

Regarding claim 104, Tao in view of Levy teaches the CAVH system of claim 94 comprising a buffer subsystem configured to:
a) select a buffer parking lot near the vehicle destination at the CAVH boundary; b) select a temporary parking lot when a buffer parking lot is not available near the vehicle destination; c) plan a buffer loop and control the vehicle on a CAVH road; or d) park a vehicle on a road shoulder or manage vehicle control, wherein said buffer subsystem is configured to manage vehicle control or parking of vehicles that approach an exit point of the CAVH system when drivers of said vehicles do not assume control or respond to alerts that the vehicle is approaching the CAVH system exit.  
Levy [0045] discloses autonomously navigating to an open parking space or parking lot as a temporary wait location near the vehicle destination.
Levy [0039] discloses circling a single block around a building 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate selecting a temporary parking spot, as taught in Levy, in order to “limit or avoid obstruction to street traffic that may otherwise occur if the autonomous vehicle remained parked” (Levy [0009]).

Regarding claim 108
a) a before trip parking planning and reservation subsystem comprising a human-machine interface that allows drivers to make driving requests and selects trip origin and destination;
Levy [0121] discloses that the user may submit a request from a pickup location to a drop-off location.
Levy [0010] discloses that the user may make the requests via a mobile computing device (e.g., a smartphone).
b) a during-trip parking approaching subsystem configured to send an alert from an RSU to a human-machine interface onboard a vehicle to select destination parking plans when vehicles approach a destination; and
Levy [0020] discloses a control interface within the autonomous vehicle where a user can scan an address.
c) an after trip parking execution subsystem configured to execute parking charging and control vehicle restarting and rerouting
Levy [0034] discloses that upon receipt of delivery confirmation, the remote computer system can return a prompt to the autonomous vehicle to return to a drop-off location.
wherein said parking subsystem is configured to manage CAV parking and maximize safety and efficiency of vehicle access to and egress from the CAVH system.  
Levy [0045] discloses managing automated vehicle parking.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate a human-machine interface and parking subsystems, as taught in Levy, in order to “improve acceptance of the autonomous vehicle for other vehicle operators and pedestrians nearby, and maintain high temporal and energy efficiency” (Levy [0085]).

109, Tao teaches the CAVH system of claim 108 wherein said parking subsystem is configured to:
a) configure TCUs and TCCs to process requests and transmit commands to parking lot RSUs to manage parking lot exit control and provide travel route guidance to a vehicle; b) transfer vehicle control to a first and last mile subsystem when a parking destination is outside the CAVH system; c) terminate vehicle control when a vehicle is parked at selected parking lots within the CAVH system;  or d) park vehicles at a storage or buffer location if a driver is not available to make a parking decision.  
Levy [0063] discloses autonomously navigating to a wait location proximal to a pickup location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate selecting a temporary parking spot, as taught in Levy, in order to “limit or avoid obstruction to street traffic that may otherwise occur if the autonomous vehicle remained parked” (Levy [0009]).
Claims 99 and 111-113 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Kedalagudde, further in view of Ibrahim et al. (U.S. Patent Application Publication No. 20140358414 and hereinafter, “Ibrahim”). 

Regarding claim 99, Tao teaches the CAVH system of claim 94 comprising:
a merge, diverge, and weaving segment subsystem comprising: an OBU configured to identify vehicles, target vehicles to lanes or links, detect and transmit vehicle trajectory, deliver merge control signals, or provide a human-machine interface;
Tao [0091] discloses an OBU of a vehicle that controls the vehicle to navigate through an intersection according to traffic directing instruction in conjunction with surrounding environment information.
Tao [0400] discloses an OBU that may receive planning information regarding a vehicle that needs to be merged into the traffic in another lane.
c) a TCC/TCU configured to provide macroscopic merge control commands in response to macroscopic traffic conditions, wherein said merge, diverge, and weaving segment subsystem is configured to manage mainline thru-vehicles, on-ramp merging vehicles, and mainline diverging vehicles on mainline links, on-ramps, and off-ramps by providing customized control or guidance signals to vehicles equipped with or without CAV technologies.
Tao [0091] discloses an OBU of a vehicle that controls the vehicle to navigate through an intersection according to traffic directing instruction in conjunction with surrounding environment information.
Tao does not expressly teach:
b) an RSU configured to provide a dynamic map of merging and participating vehicles, manage vehicle data, optimize gap and lane changing, manage communication of vehicle data feedback, and generate vehicle-based control and guidance signals;
Ibrahim teaches:
b) an RSU configured to provide a dynamic map of merging and participating vehicles, manage vehicle data, optimize gap and lane changing, manage communication of vehicle data feedback, and generate vehicle-based control guidance signals;
Ibrahim [0237] and [0249] discloses updating a local dynamic map with information received from an identifier module determining lane attributes and traffic controller data, which includes the location, heading, and speed of a car.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation disclosed in Tao to explicitly disclose a dynamic map, as taught in Ibrahim, in order to collect data that would provide more accurate results compared to static maps or maps generated by other means (Ibrahim [0008]). 

111, Tao teaches the CAVH system of claim 94 comprising connected segments and nodes, wherein:
a) each CAVH segment and node comprises a road-side unit (RSU) configured to provide sensing functions, communication functions, and vehicle control functions for the CAVH segments and nodes;
Tao [0079] discloses an RSU that includes traffic information collection and communicates with the TCU.
Tao [0076] discloses that the TCU may include information obtained from RSUs.
b) neighboring segments and nodes have overlapping sensing and control areas and pass control of controlled and automated vehicles (CAV) from segments and nodes to neighboring segments and nodes;
Tao [0094] discloses passing vehicle control to traffic control units that correspond with specific areas.
c) CAVs comprise an onboard unit (OBU) configured to communicate with RSUs, send and receive sensor data with RSUs, and receive vehicle-specific control instructions from RSUs;
Tao [0085] discloses that vehicles that may be equipped with OBUs are in communication with the road side unit.
e) multiple TCUs are managed by a traffic control center (TCC) configured to manage traffic and control CAV in the CAVH system.  
Tao [0078] discloses multiple traffic control units.
Tao [0091] discloses controlling a host vehicle to drive through an intersection according to the traffic directing instruction received from the traffic control unit.
Tao [0093] further discloses that the traffic control unit performs general coordination and may control individual vehicles according to their relative driving speeds.
Tao does not expressly teach:
d) multiple RSUs are managed by a traffic control unit (TCU) configured to provide a dynamic map of objects in the CAVH system and coordinate control of CAVs by the RSUs; and
Ibrahim teaches:
d) multiple RSUs are managed by a traffic control unit (TCU) configured to provide a dynamic map of objects in the CAVH system and coordinate control of CAVs by the RSUs; and
Ibrahim [0237] and [0249] discloses updating a local dynamic map with information received from an identifier module determining lane attributes and traffic controller data, which includes the location, heading, and speed of a car.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation disclosed in Tao to explicitly disclose a dynamic map, as taught in Ibrahim, in order to collect data that would provide more accurate results compared to static maps or maps generated by other means (Ibrahim [0008]). 

Regarding claim 112, Tao teaches the CAVH system of claim 111 wherein:
a) RSUs comprise LiDAR, computer vision sensors, or radar sensors to provide sensor data for segments and nodes; and
Tao [0100] discloses detection via radar sensors.
Tao [0196] discloses that the RSU may be a camera.
b) RSUs manage collision avoidance, routing, lane changing, and provide vehicle-specific control instructions to CAVs.  
Tao [0156] discloses that the TCU performs lane changing and collision avoidance.
Tao [0109] discloses a road side unit that may perform wireless communication with a TCU to receive and transmit traffic information.

113, Tao in combination with Ibrahim teaches the CAVH system of claim 111 wherein the TCCs:
a) provide a dynamic map of traffic congestion, incidents, inclement weather,  or events with regional impact;  or b) manage interaction of the CAVH system with payment and transaction systems, regional traffic management centers (TMCs), and third-party applications.  
b) an RSU configured to provide a dynamic map of merging and participating vehicles, manage vehicle data, optimize gap and lane changing, manage communication of vehicle data feedback, and generate vehicle-based control guidance signals;
Ibrahim [0237] and [0249] discloses updating a local dynamic map with information received from an identifier module determining lane attributes and traffic controller data, which includes the location, heading, and speed of a car.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation disclosed in Tao to explicitly disclose a dynamic map, as taught in Ibrahim, in order to collect data that would provide more accurate results compared to static maps or maps generated by other means (Ibrahim [0008]). 

Claims 106 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Kedalagudde, further in view of Liu et al. (U.S. Patent Application Publication No. 20080106599 and hereinafter, “Liu”).

Regarding claim 106, Tao teaches the CAVH system of claim 94 comprising a bridge, tunnel, and toll plaza subsystem comprising:
b) an RSU configured to provide a real-time map of vehicles and to generate and distribute pre-merging plans and control instructions to individual vehicles;
c) a TCU level component configured to communicate with control units to adjust traffic light signals and other control objectives to coordinate entrance and exit of traffic and achieve a system-wide optimization; and
d) a TCC level component configured to receive event signals for heavy congestion, incidents, maintenance, and extreme weather and assist controlling the subsystem
wherein said bridge, tunnel, and toll plaza subsystem is configured to manage route planning, pre-merging control, and special lane navigation and control for vehicles.  
Tao does not expressly teach:
a) an OBU configured to provide pre-merging control signals to prepare vehicles that approach a bridge, tunnel, or toll plaza;
Liu teaches:
a) an OBU configured to provide pre-merging control signals to prepare vehicles that approach a bridge, tunnel, or toll plaza;
Liu [0032] discloses monitoring vehicle flow in intersections, tunnels, and bridges.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate that the system could be applied at a bridge, tunnel, or toll plaza, as taught in Liu, in order to “monitor access points and optimize gate controls” or to “monitor and optimize parking space usage” (Liu [0032]).

Regarding claim 107, Tao teaches the CAVH system of claim 106 wherein said RSU installed at a bridge, tunnel, or toll plaza is configured to:
a) plan routes for vehicles using vehicle trajectory or destination information that is thru-traffic, entering off-ramp, or entering dedicated lane; or vehicle type that is high-occupancy vehicle, priority vehicle, vehicle needing weighing, and vehicle with e-toll tag; b) route vehicles to special lanes using information comprising vehicle eligibility for special lanes, vehicle or routing plans for a reversible lane; c) manage vehicle platoons to facilitate cooperative car following; d) manage vehicle platoon formation, deformation, and vehicle insertion and leaving events; or e) process event information signals to provide warnings and guidance signals.  
Tao [0287]-[0288] discloses a planned lane generated by the traffic control unit that the vehicle is intended to drive on.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gomes (U.S. Patent Application Publication No. 20190205115) discloses a communication network for optimizing the operation of a network of autonomous vehicles on road segments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.T.S./Patent Examiner, Art Unit 3662                       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662